Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 15, 2016                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  151134                                                                                              Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  TAMIKA HARRELL,                                                                                          Joan L. Larsen,
           Plaintiff-Appellee,                                                                                       Justices

  v                                                                SC: 151134
                                                                   COA: 318744
                                                                   Wayne CC: 12-003939-NF
  TITAN INSURANCE COMPANY,
            Defendant-Appellant.

  _________________________________________/

         On April 6, 2016, the Court heard oral argument on the application for leave to
  appeal the January 20, 2015 judgment of the Court of Appeals. On order of the Court,
  the application is again considered, and it is DENIED, because we are not persuaded that
  the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 15, 2016
           t0406
                                                                              Clerk